SUPPLEMENTAL ACQUISITION AGREEMENT


This Supplementary Agreement is in reference to the original business
acquisition agreement (“Agreement”) signed by the following three parties on
June 8, 2009; and is entered into by and between the following three Parties as
of January 22, 2010, in Shenzhen:


(1)
Shenzhen Newway Digital S&T Co., LTD, (“Newway” or “Seller”)



(2)  
Shenzhen Xinguochuang Information Technology Co. LTD. (“XGC IT” or “Buyer”)

And


(3)  
Jingwei International Limited (“JINGWEI”)



WHEREAS:
(1)  
JINGWEI is a company registered under the laws of Nevada with proprietary
intellectual property rights. It is listed on OTCBB and operates its
telecom-related businesses in mainland China. Shenzhen XGC IT, a 100%-owned
subsidiary of JINGWEI, is registered under the laws of China.



(2)  
 Newway is a company registered in Shenzhen under the laws of China



(3)  
 Newway has sold and XGC IT has acquired the intangible assets including value
added services and channels relationship. The value added services herein
represent WAP (Wireless Application Protocol) , IVR( Interactive Voice
Response), Game download, Color ring and SMS (Short Messaging Service).  (“VAS”)



(4)  
The Parties deem it necessary to further clarify the business terms in the
Agreement in line with the spirit and intent of the mutually agreed acquisition.

 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Supplemental Agreement, the parties agree as follows:
 
1.0  
EFFECTIVE DATE

 


The parties consent the supplementary terms as set forth herein and that the
effective date of the Agreement and the Supplementary Agreement is from July 1,
2009 to June 30, 2011.


2.0 SUPPLEMENTARY TERMS TO “ACQUISITION”


The Seller will sell and the Buyer will acquire the intangible assets from
Newway. The assets herein include the following:


2.1  
Seller’s relationship with channels and customers for VAS.

2.1.1  
The Seller agrees to provide its sales resources to support the Buyer to sell
the Buyer’s products and services through the channels to the customers for two
years from the start date of this Agreement

 

--------------------------------------------------------------------------------


 
2.1.2  
Apart from VAS, the Seller retains the right to sell its other products and
services to the same channels and customers



2.2  
Seller’s VAS product know-how and technological achievements

2.2.1 The Seller grants the right to the Buyer to use the acquired technology
intangibles to enhance the Buyer’s products and services being sold by the Buyer
2.3  
Seller shall enter into a VAS non-compete agreement with the Buyer

2.3.1 The Seller agrees to support the Buyer exclusively for selling VAS in
designated territories including but not limited to Henan and Guangxi provinces.
(“Designated Territories) Other provinces and overseas market can be included as
business develops in the future.


3.0 SUPPLENTANTARY TERMS TO NON-COMPETE AGREEMENT


3.1 The parties agree to build a strategic partnership and the Seller agrees to
support the Buyer including but not limited to providing sales resources in two
fiscal years with no charges to support the Buyer based on the premise that the
Seller shall commit to the Buyer the revenue and profitability targets can be
achieved in the Agreement for two years.


The Strategic Partnership is based on the acquired assets and entails technology
intangibles in addition to sales and marketing collaboration and support as well
as commitment to non-compete for VAS, as stipulated in section 2.0


3.2 The Seller shall conduct its VAS business exclusively with the “Buyer” in
Designated Territories.


3.2.1 The Seller shall not engage in any activities that will compete with the
Buyer directly or indirectly through supporting other partners to compete with
the Buyer in the agreed Designated Territories


3.3 The Seller shall not have any outstanding or planned agreements with any
third parties that are in violation of the terms as set forth herein. Should
there be any litigation or disputes arising from any third party related to the
Agreement, such shall be the sole responsibilities of the Seller and shall have
nothing to do with the Buyer.




4.0 SUPPLEMENTARY TERMS TO INTANGIBLE ASSETS, RIGHT, LIABILITIES AND STAFF
SETTLEMENT


4.1 The Seller shall grant to the Buyer the rights to access and use all the
current (during the term of the Agreement) VAS product R&D and technological
achievements that belong to the Seller for present and future use.  This
entitlement shall have no termination date and shall remain effective upon the
expiration of the other business terms of this agreement on June 30, 2011. The
Seller further confirms the granting of such access rights to the Buyer shall
not be disagreed or challenged by any third party.
 

--------------------------------------------------------------------------------




4.2 The Seller confirms all the liabilities associated with the assets in this
transaction before signing of this Agreement (including but not limited to
liabilities related to products, customers, relevant business matters, unpaid
wages to employees,, social general insurance and tax liabilities, etc) are not
part of this Agreement; and any such liabilities shall be assumed completely by
the Seller with no exceptions.


4.3 The employees associated with the VAS previously serving in the Seller’s
organization shall be settled by the Seller and the Buyer shall have no
responsibilities nor liabilities over their settlement in line with the terms of
this Agreement.. Any arbitration or disputes arising there-from shall be handled
by the seller and, in no event shall the Buyer be liable of any consequences
arising from these matters.


4.4 The Seller agrees and acknowledges that the VAS and the sales channels
specified herein have no warrant, mortgage and pledge against them and that the
Buyer’s interest shall not be affected in this Agreement and at any time in the
future.


5.0 SUPPLEMENTARY TERMS TO PAYMENT TERMS


Net Income: refers to net income before depreciation of acquired assets in this
Agreement:


6.0 LEGAL RELATIONSHIP


These supplementary terms as set forth herein are effective; those contents not
amended in the original agreement shall remain in effect and will not affect the
performance of each party’s rights and obligations.


7.0 CONFIDENTIALITY


Before or during the course of the Agreement, either party (“disclosure party”)
may have access to proprietary information of the other party (“receiver”),
including, without limitations, oral and written information about business,
marketing, technology and others from time to time, this information shall all
be deemed to be confidential (“information”).


7.1 During the course of or in the two (2) years at the termination of this
Agreement, the receiver shall:
7.1.1 Maintain the confidentiality of all the information;
7.1.2 Use the information only for the contemplated purposes, and shall not use
it for any other purposes;
7.1.3 Agree not to disclose the information in whole or in part in any manner or
to any person or entity under any circumstances whatsoever,



--------------------------------------------------------------------------------


 
7.2 At the expiration or termination of this Agreement and at the request of the
disclosure party, the receiver shall:
7.2.1 Return (or destroy as required) all the confidential documents (including
copies) and
7.2.2 Confirm the return of the above information with written documents within
10 days.


8.0 DISCLOSURE LIMITATION
In consideration that the Buyer is a US listed company, the Seller acknowledges
and agrees that these amendments could be disclosed publicly upon signing of
this Supplemental Agreement.


9.0 GOVERNING LAW AND ARBITRATION


This Supplementary Agreement shall be governed by, interpreted, and enforced in
accordance with the substantive laws of the People’s Republic of China. The
parties shall use their best efforts to resolve amicably any dispute or
difference arising from or in connection with this Agreement. If the parties are
unable to settle the dispute or difference within 30 days, any party may submit
the dispute to Shenzhen Arbitration Commission for arbitration in accordance
with its rules and procedures.


10.0 OTHERS


This Supplementary Agreement shall become effective on the date when signed by
the three Parties. No amendment, modifications or rescission of this
Supplementary Agreement shall be effective unless set forth in writing signed by
a duly authorized representative of each Party. This Supplementary Agreement is
not assignable or transferable in whole or in part by either party without the
prior written consent of the other party.
IN WITNESS WHEREOF, the parties, by their duly authorized signatories, have
executed this Supplementary Agreement.



Jingwei International Limited                   
/s/ Rick Luk
   
 
 
Authorized Signature
   
 
 
 
   
 
  CEO     
January 22, 2010
  Title     
Date 
            Shenzhen Xinguochuang Information Technology Co. LTD               
/s/ FIONA          Authorized Signature                    Manager     
January 22, 2010 
  Title     
Date
 





--------------------------------------------------------------------------------


 

Shenzhen Newway Digital S&T Co.,LTD                  
/s/ Lin Changxing
   
 
 
Authorized Signature
   
 
 
 
   
 
  Representative    
January 22, 2010
  Title     
Date 
 

 

--------------------------------------------------------------------------------

